Citation Nr: 1705610	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-26 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as tachycardia. 

2.  Entitlement to service connection for conjunctivitis. 

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1994 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  

In February 2016, claims of service connection for left and right knee disabilities were granted; this matter is no longer before the Board. 

The issues of service connection for bilateral hip, cervical spine, and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  A current heart disorder has not been demonstrated.

2.  The Veteran does not currently have conjunctivitis of service origin.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, claimed as tachycardia, are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for conjunctivitis are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11   (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As it relates to the issues of service connection for a heart disorder, claimed as tachycardia, and conjunctivitis, the RO, in a November 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain. The letter further told him to submit relevant evidence in his possession.  The November 2008 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records have been obtained and associated with the record. 

As it relates to a heart disorder, claimed as tachycardia, the Veteran was afforded VA examinations in December 2008 and November 2015.  The results from these examinations are sufficient in order to properly address the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria along with providing the necessary opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

As it relates to the claim of conjunctivitis, the Veteran was afforded VA eye examinations in January 2009 and November 2015, with the November 2015 VA examiner expressing an opinion as to the presence of any eye disorder, and its relationship, if any, to the Veteran's period of service.  The results from these examinations are sufficient in order to properly address the claim.  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria along with providing the necessary opinion. 

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by appearing at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Cardiovascular disease is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for a heart disorder/cardiovascular disease.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d. 372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Heart Disorder, Claimed as Tachycardia

The Veteran maintains that he currently has tachycardia, which started in service and has continued to the present time.  

A review of the Veteran's service treatment records reveals that in August 1994, the Veteran was seen with complaints of a fast heart rate.  He was noted to be complaining of not being able to pass his ergometry test due to a fast heart rate.  He stated that his heart rate went up to 180 during exercise.  A diagnosis of tachycardia, probably anxiety induced, was rendered at that time.  There were no further complaints or findings of tachycardia for the remainder of the Veteran's period of service.  At the time of the Veteran's October 1997 final medical assessment, there were no complaints or findings of tachycardia or any other type of heart problems.  

In conjunction with his claim, the Veteran was afforded a VA examination in December 2008.  The Veteran reported the date of onset of his tachycardia as 1995.  The Veteran indicated that when doing the physical fitness test on cycle, with a heart monitor on, he was not below 100 beats per minute before starting.  The Veteran stated that he was not able to finish the tests due to the heart rate becoming too fast.  He indicated that he could run the 1.5 mile test without problems  The Veteran stated that he continued to have an elevated heart rate most of the time and some sensations of fluttering occasionally.  The Veteran reported taking lorazepam with good results.  He stated that recently over last 1-2 years he had had some lower rates of 80s.  His blood pressure had been 120/70 until recently when he had readings in the range of 140-150/high 90s.

Examination performed at that time, including clinical testing, revealed normal findings, with no findings of tachycardia.  The examiner rendered a diagnosis of recurrent attacks of tachycardia, none on examination today.  

Post-service treatment records associated with the file do not contain any findings of tachycardia.  

In connection with his claim, the Veteran was afforded an additional VA examination in November 2015.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner reported that the Veteran did not have nor had he ever been diagnosed with a heart condition.  

The examiner observed that the Veteran was noted to have "tachycardia" in the military, which was not a pathologic condition: it simply meant "fast heart rate."  The examiner noted that the Veteran had a cardiac work up at the time according to his service treatment records.  At that time, the Veteran's fast heart rate was attributed to anxiety.  The examiner observed that currently, the Veteran had not been diagnosed with a heart condition.  She noted that the Veteran, by his own statements, indicated that he had a normal stress test 3 years ago (medical records are not available).  The examiner stated that of note was that the Veteran frequently drank 8 cups of coffee per day and sometimes more than that, which could provoke tachycardia.  She also noted that the Veteran was a smoker and had been advised on smoking cessation.  EKG testing performed at that time was normal.  The examiner also indicated that his most recent stress test, performed in 2012, was reported as normal.  

The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  She stated that there was no cardiac diagnosis.  She indicated that tachycardia, meaning "fast heart rate" was not a pathological diagnosis.  The examiner observed that the Veteran had a cardiac evaluation during service which was negative, and at the time, according to service treatment records, his fast heart rate was attributed to anxiety.

After reviewing all the evidence both lay and medical, service connection for a heart disorder, claimed as tachycardia, is not warranted.  Although the Veteran was found to have an episode of tachycardia in service, which was attributed to anxiety, no underlying cardiac pathology has been detected.  

Congress, as a general rule, limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110; and see Brammer v. Derwinski, 3 Vet. App. 223   (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1110, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, the general rule is that in the absence of proof of present disability there can be no valid claim.

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a heart disorder, claimed as tachycardia, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a heart disorder, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has a heart disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." Consequently, his statements, without some form of objective medical corroboration, are not probative. 

The weight of the evidence is against a finding that the Veteran currently has a heart disorder, claimed as tachycardia.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For the foregoing reasons, the claim for service connection for a heart disorder, claimed as tachycardia, on a direct or presumptive basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

Conjunctivitis

A review of the Veteran's service treatment records reveals that he was treated for conjunctivitis on two separate occasions in service.  In March 1996, he was treated with antibiotic eye drops and after a week it was determined that he should remove his contact lenses as they might be making his continued conjunctival infection worse.  The Veteran was again treated for conjunctivitis in July 1997 with antibiotic drops.  There were no further complaints or findings of conjunctivitis in service.  

Following service, the Veteran was treated in February 2000, August 2001, September 2006, and February 2008.  There is no further evidence of treatment for conjunctivitis.  

In conjunction with his claim, the Veteran was afforded a VA examination in January 2009.  At the time of the examination, the Veteran denied any history of eye injury and had no eye pain or double vision.  He was noted to be status post LASIK in 2005, with good vision.  He used artificial tear drops on an as needed basis.  Examination revealed 20/20 vision, with no diplopia.  Slit lamp examination revealed that the conjunctiva showed no injection and clear cornea and lens, bilaterally.  The examiner rendered a diagnosis of status post LASIK for refractive error, doing well, with no signs of active conjunctivitis.

The Veteran was afforded an additional VA examination in November 2015.  At the time of the examination, the examiner noted that the Veteran had a history of bilateral conjunctivitis in 1996 and 1997.  

Physical examination revealed visual acuity of 20/40 or better in each eye.  Normal findings for the eyes were reported and the Veteran was noted to have no other eye conditions other than dry eye.  The examiner indicated that the Veteran had occasional dry eyes and used artificial tears for them.  He indicated that there was no evidence to connect the Veteran's dry eyes with the episodes of conjunctivitis he had while in the service.

After reviewing all the evidence both lay and medical, service connection for conjunctivitis is not warranted.  Although the Veteran was found to have several episodes in service, they resolved with treatment.  Moreover, there were no reports or findings of conjunctivitis at the time of the Veteran's separation from service.  Although the Veteran was treated for conjunctivitis in 2000, 2001, 2006, and 2008, there have been no further episodes of conjunctivitis since that time nor have there been any findings of conjunctivitis during the appeal period.  

As noted above, Congress, as a general rule, limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Simply put, the general rule is that in the absence of proof of present disability there can be no valid claim.

Based on the above, to the extent that the medical evidence addresses whether the Veteran has conjunctivitis, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has conjunctivitis, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has conjunctivitis falls outside the realm of common knowledge of a lay person.  Consequently, his statements, without some form of objective medical corroboration, are not probative. 

The weight of the evidence is against a finding that the Veteran currently has conjunctivitis.  A necessary element for establishing service connection-evidence of a current disability-has not been shown.  While the Veteran has been diagnosed as having dry eyes, the examiner, following a thorough review of the record and examination of the Veteran, indicated that the Veteran's current dry eyes were not related to his episodes of conjunctivitis in service.  

For the foregoing reasons, the claim for service connection for conjunctivitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


ORDER

Service connection for a heart disorder, claimed as tachycardia, is denied.  

Service connection for conjunctivitis is denied.





REMAND

As it relates to the bilateral hip disorder, the Board notes that at the time of the Veteran's November 2015 VA examination, he was diagnosed as having a congenital developmental abnormality of the right sacrum.  In her November 2015 medical opinion, the examiner indicated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  She noted that although there was documentation which supported that the Veteran was evaluated for bilateral hip pain during military service, the only current diagnosis was radiographic evidence of a right congenital abnormality of the right sacrum.  She indicated that congenital abnormalities, by definition, were caused at birth and therefore not caused by military service.  

The Board notes that while a congenital or developmental defect generally may not be service connected as a matter of law, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990).  The Veteran should be afforded a new examination and with the examiner rendering an opinion  addressing the Veteran's claim under theories of both direct service connection and aggravation of a congenital defect.

As it relates to the claim of service connection for a cervical spine disorder, the Board notes that at the time of the most recent VA examination, the Veteran was diagnosed as having mild degenerative changes of C5-6.  Private treatment records  reveal that the Veteran was seen in August 2002, with diagnoses of degenerative changes of C5-6 with mild pattern spurring of C4-6 being rendered.  An April 2009 MRI of the cervical spine revealed degenerative disc changes with right foraminal stenosis.  

As it relates to the claim of service connection for a low back disorder, the Board notes that at the time of the most recent VA examination, the Veteran was noted to have minimal spurring of the anterior superior corners of L4-L6 and minimal lumbar spondylosis.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  She indicated that there was no evidence in the service treatment records of any injury to the back during military service or any ongoing treatment for a back condition during military service. 

The Veteran has indicated that the duties he performed in service resulted in his current neck and back problems.  The Board observes that the Veteran's military occupational specialty was that of Maintenance Survival Equipment Journeyman.  He stated that his job while in the service was that of working in all weather conditions (i.e. extreme cold, extreme heat to include the desert) crawling through small openings in aircraft, bending, stooping and kneeling for long periods of time in small areas of aircrafts, and lying on his back within an aircraft to install equipment.  

It does not appear that the VA examiner addressed the Veteran's contentions when rendering her opinion or the complaints of neck or low back problems in close proximity to service, solely relying upon the absence of treatment for neck or low back problems while in service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), it was held that an examiner is precluded from relying on the absence of medical documentation/treatment as the sole basis for a negative opinion.  Id. at 39-40  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any bilateral hip disability.  The examiner must review the entire record and must note that review in the report.  Any indicated studies should be performed.  A complete history should be obtained from the Veteran.  The supporting rationale for all opinions expressed should be provided.  Based on the examination of the Veteran and a review of the record, the examiner should provide the following medical opinions:

(a) Provide all pertinent diagnoses affecting the Veteran's hips.

(b) For each current disorder of the hips which is a congenital/developmental defect, opine as to whether it is at least as likely as not (50 percent probability or greater) that there was additional disability superimposed upon that defect during service.  This opinion should consider all pertinent evidence.  Also state whether or not the disability increased in severity during service.  If so, state whether any increase in disability was due to the natural progress of the disorder.

(c) For each disorder of the hip that is not a congenital/developmental defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise related to service.

2.  Return the claims file to the VA physician who performed the Veteran's November 2015 cervical and lumbar spine examinations for a supplemental opinion.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical or lumbar spine disability is related to active service, to include any duties which the Veteran performed in service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and take note of the fact that any negative opinion may not be based solely on the lack of documented evidence of injury in the service treatment records, i.e., the opinion must also consider the Veteran's history as stated at the examination and otherwise in the record.

3.  Thereafter, readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


